     6:20-cv-00090-RAW-SPS Document 13 Filed in ED/OK on 01/25/21 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

EZEKIEL DAVIS,                                  )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )          No. CIV 20-090-RAW-SPS
                                                )
SCOTT CROW, et al.,                             )
                                                )
                      Defendants.               )

                                   OPINION AND ORDER

        On September 2, 2020, the Court denied Plaintiff’s motion for leave to proceed in

forma pauperis, because he had accumulated at least three prior civil rights actions that count

as “prior occasions” or “strikes,” pursuant to 28 U.S.C. § 1915(g), and he had not shown he

was in imminent danger of serious physical injury (Dkt. 9). Plaintiff subsequently filed a

motion to reconsider the decision, alleging among other things, that one of the “strikes” cited

by the Court was improperly included (Dkt. 10).

        Plaintiff specifically challenges the inclusion of Davis v. Ward, No. 05-CV-558-HE

(W.D. Okla. May 11, 2006). He contends this dismissal should not have been classified as

a strike because it was dismissed for failure to exhaust administrative remedies, which at the

time constituted a failure to state a claim. Plaintiff argues that because the dismissal in Davis

v. Ward would not currently be counted as a strike, its inclusion was erroneous.

        In the recent case of Davis v. Core Civic, No. 20-7069, slip op. at 1 (10th Cir. Dec.

1, 2020) (unpublished), the Tenth Circuit Court of Appeals included Davis v. Ward as one

of Plaintiff’s civil actions under 28 U.S.C. § 1915(g) for purposes of determining whether
  6:20-cv-00090-RAW-SPS Document 13 Filed in ED/OK on 01/25/21 Page 2 of 3




Plaintiff could be granted in forma pauperis status. The Tenth Circuit expressly noted that

Davis v. Ward was dismissed for “failure to exhaust administrative remedies, which at the

time constituted failure to state a claim.” Id. at 2. Because the Tenth Circuit considered

Davis v. Ward as a “strike,” Plaintiff’s argument regarding the inclusion of this case fails.

       Plaintiff also reiterates his claim that he has a medical condition that constitutes a

serious medical need placing him in imminent danger of suffering serious physical injury

pursuant to 28 U.S.C. § 1915(g) (Dkt. 10 at 2). In its Opinion and Order denying leave to

proceed in forma pauperis, this Court noted that Plaintiff has repeatedly raised this same

medical claim in a prior lawsuit. (Dkt. 9 at 3). The Court concluded that “Plaintiff’s medical

problem is an ongoing condition that does not place him ‘under imminent danger of serious

physical injury’ under 28 U.S.C. § 1915(g).” Id. The Court finds Plaintiff’s argument that

he is “under imminent danger of suffering serious physical injury” because he has been

denied medical care by a qualified physician is unpersuasive.

       Plaintiff next claims he is in danger of imminent danger of serious physical injury

from potential attacks by gang members. (Dkt. 10 at 2-3). He claims that in September 2018

he was stabbed and called a snitch. Id. at 2. Although he asserts he has two other cases

wherein he was attacked by his cellmates, id. at 2-3, he has presented no evidence that he

presently is in imminent danger of another attack.

       Finally, Plaintiff contends he is being exposed to black mold and lead in the water,

and a nurse told him his blood was tested for black mold. Id. at 3. He subsequently learned

that a blood test is not used to determine exposure to black mold. Id. at 3-4. The Court finds
                                              2
  6:20-cv-00090-RAW-SPS Document 13 Filed in ED/OK on 01/25/21 Page 3 of 3




these vague and conclusory claims are insufficient to constitute imminent danger of serious

physical injury under 28 U.S.C. § 1915(g).

       ACCORDINGLY, Plaintiff’s motion for to reconsider the denial of his motion for

leave to proceed in forma pauperis (Dkt. 10) is DENIED, and all remaining pending motions

also are DENIED. Plaintiff is directed to forward $400.00 for the filing and administrative

fees to the Court Clerk within twenty (20) days. The agency having custody of Plaintiff is

ordered to release funds from Plaintiff’s accounts, including Plaintiff’s trust account, for

payment of the fees. Failure to comply with this Order will result in dismissal of this action

without further notice.

       IT IS SO ORDERED this 25th day of January, 2021.




                                              3
